—Order and judgment (one paper), Supreme Court, New York County (Barry Cozier, J.), entered on or about May 30, 1996, which dismissed the petition seeking to prevent respondent from collecting interest on a money judgment entered against petitioner in 1988, unanimously affirmed, without costs.
The judgment representing arrears in child support is subject to postjudgment interest pursuant to CPLR 5003 and, as the IAS Court correctly found, such interest is not barred by the Hearing Examiner’s ruling that petitioner was not obligated to pay prejudgment interest. Further, petitioner’s payment of interest does not constitute payment of a “greater portion of such arrears” within the meaning of Family Court Act § 460 *188(3). Concur—Sullivan, J. P., Milonas, Rosenberger and Williams, JJ.